Citation Nr: 0932626	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-34 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS), claimed as secondary to PTSD.

3.  Entitlement to service connection for a sleep disorder, 
claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1968.  He also had service in the Reserves with a 
period of active duty for training (ACDUTRA) from January to 
July 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for diabetic retinopathy, 
impotence, PTSD, IBS, sleep disorder, jungle rot of the 
bilateral lower extremities, and special monthly compensation 
(SMC) based on loss of use.  The Veteran disagreed with the 
denial of all issues except SMC and a Statement of the Case 
(SOC) was furnished in September 2006.  In his Form 9, the 
Veteran indicated he was appealing only the impotence, PTSD, 
IBS, and sleep disorder issues.  

In April 2009, a hearing was held before the undersigned 
Veterans Law Judge (VLJ) sitting at the RO.  The Board notes 
that the Veteran has been declared incompetent for VA 
purposes and he was assisted at the hearing by his wife, who 
provided significant testimony on his behalf.

At the hearing, a statement was submitted withdrawing the 
issue of service connection for impotence.  As that issue has 
been withdrawn, it is no longer for consideration by the 
Board.  See 38 C.F.R. § 20.204 (2008).  Additional evidence 
along with a waiver of RO jurisdiction was also submitted.




FINDINGS OF FACT

1.  Evidence of record supports a finding that the Veteran 
engaged in combat during his service in Vietnam; resolving 
reasonable doubt in the Veteran's favor, medical evidence 
establishes a confirmed diagnosis of PTSD related to combat 
stressors.  

2.  Evidence of record does not show a confirmed diagnosis of 
IBS that is caused or aggravated by service-connected PTSD; 
and the preponderance of the evidence does not support a 
finding that any currently diagnosed IBS is related to active 
military service or events therein.  

3.  Evidence of record suggests the Veteran's complaints of 
nightmares and other sleeping problems are a symptom of PTSD; 
there is no evidence of a separately diagnosed sleeping 
disorder.
 

CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2008).  

2.  Service connection for IBS is not warranted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

3.  Service connection for a sleep disorder (separate and 
distinct from PTSD) is not warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or Supplemental Statement of the Case 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

Under VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant post-service 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

In light of the favorable decision to grant service 
connection for PTSD, any error in the timing or content of 
VCAA notice or assistance with regard to this issue is 
considered moot.

By letters dated in May 2005 and May 2006, the Veteran was 
notified of the evidence needed to substantiate his claims 
for service connection for IBS and a sleep disorder, to 
include as on a secondary basis.  He was advised of the 
information and evidence that VA would obtain and of the 
information and evidence he was responsible for providing.  
He was also asked to submit any evidence in his possession 
that pertained to his claims.  In March 2006, he was provided 
information regarding how VA assigns disability ratings and 
effective dates.  The claims were readjudicated in the 
September 2006 SOC, and SSOC's dated in March 2007, July 
2008, and February 2009.  

The claims file contains the Veteran's service treatment 
records and service personnel records.  The Board notes that 
the Veteran reported treatment at VAMC Dallas beginning in 
approximately 1996.  These records were subsequently 
requested and response received indicates that there were no 
records from January 1996 to September 1997 and a formal 
finding was completed regarding the unavailability of these 
records.  By letter dated in April 2006, the Veteran was 
advised of this finding and was given a chance to submit the 
records.  VAMC records from approximately September 1997 to 
March 2009 have been associated with the claims file.  The 
claims file also contains records from the Medical Center of 
Plano.  The Veteran identified treatment at Baylor Hospital 
in 1969, 1970, and 1971.  In January 2007, records were 
requested from this facility but response received indicates 
that there were no records available and that they were only 
maintained for 21 years.  

The Veteran was provided a VA digestive examination in July 
2006 and a medical opinion regarding secondary service 
connection was obtained in June 2008.  As discussed in detail 
below, the Board does not find the Veteran's statements 
regarding continuity of bowel problems since service 
consistent with the overall evidence of record and therefore, 
does not find that a medical opinion is needed on the issue 
of direct service connection for IBS.  See 38 C.F.R. 
§ 3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Veteran has been provided numerous psychiatric 
examinations and the etiology of his claimed sleeping 
disorder was specifically addressed in the July 2006 
examination.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2008). This 
includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that the provisions of 38 C.F.R. 
§ 3.310 were amended.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which suggests that the recent change amounts to a 
substantive change in the regulation.  For this reason, and 
because the Veteran's claims were pending before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which is more favorable to the claimant.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

At the hearing, the Veteran's spouse provided testimony 
regarding how the Veteran was before and after Vietnam.  They 
essentially argued that service connection should be granted 
because the stressor has been conceded and the Veteran has a 
confirmed diagnosis of PTSD.  

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD in according with 38 
C.F.R. § 4.125 (for VA purposes, all mental disorder 
diagnoses must conform to DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. 
§ 3.304(f) (2008); see Cohen v. Brown, 10 Vet. App. 128 
(1997).

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002).  The definition 
of "engaged in combat with the enemy" is that the veteran 
is required to have taken part in a fight or encounter with a 
military foe or hostile unit or instrumentality; but does not 
include cases in which a veteran was merely serving in a 
general "combat area" or "combat zone" without their 
personal participation in combat.  Satisfactory proof that a 
veteran engaged in combat with the enemy depends on the facts 
of each case, requires evaluation of all pertinent evidence, 
and assessment of the credibility, probative value, and 
relative weight of the evidence.  See VAOPGCPREC 12-99 
(October 18, 1999).

When a veteran is found to have engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of a veteran's 
service, a veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f) (2008).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Service records show the Veteran served in Vietnam from April 
1966 to December 1967.  He was assigned to a Marine infantry 
division with primary duties as an artillery scout observer 
and field artillery fire control man.  Combat history shows 
the Veteran participated in multiple operations against the 
Viet Cong forces in Vietnam.  

In a February 2006 statement, the Veteran reported that he 
was mainly in combat situations his entire time in Vietnam.  
He described various patrols and search and destroy missions 
and indicated that he had been dropped into hot LZ's (landing 
zones) and had been under enemy fire and in ambushes.  He 
also reported the death of his radio operators.  The Board 
has no reason to doubt the credibility of this statement and 
notes that one of the reported deaths has been separately 
verified by the RO.  

The Board acknowledges that service records do not show the 
receipt of any award or decoration conclusively indicating 
participation in combat.  Notwithstanding, the Veteran's 
reports of combat participation appear consistent with the 
circumstances of his service (a Marine in Vietnam assigned to 
an infantry division) and the overall evidence supports his 
claims of combat participation.  The reported combat-related 
stressors are conceded.

As noted, service connection for PTSD requires that the 
Veteran have a confirmed diagnosis.  At the outset of this 
discussion pertaining to medical evidence, the Board notes 
that the record contains several extensive evaluations and 
conflicting opinions regarding the Veteran's appropriate 
diagnosis.  Thus, the discussion will largely focus on the 
final diagnoses and conclusions provided in each report.  

VAMC records note that the Veteran was hospitalized in 1997 
for mania.  Etiology was unclear but it occurred at the onset 
of his diabetes and also in the midst of multiple severe 
family stressors.  The Veteran had been maintained on 
medications with no noticeable mood symptoms since then and 
medications were apparently discontinued sometime in 2003.  

A May 2004 social work note indicates that the Veteran should 
look into possible PTSD as he still has dreams about Vietnam.  
In March 2005, the Veteran and his spouse were seen together 
to discuss her concerns regarding the Veteran's declining 
memory.  Screening for PTSD was negative.  

In April 2005, the Veteran underwent evaluation for memory 
loss.  Formal neuro-psych testing indicated severe deficits 
in executive function, immediate memory, delayed memory, 
visual integration and visual recall.  Test results were 
inconsistent with prior performance and indicated a severe 
decline in multiple cognitive domains.  Axis I diagnosis was 
dementia, not otherwise specified, rule out Alzheimer's 
versus vascular; and history of manic episode.  In June 2005, 
a diagnosis of Alzheimer's was given.  

In October 2005, the Veteran was seen in VA geriatric 
neuropsychiatry by Dr. K.G.  He noted that despite the prior 
diagnosis of Alzheimer's and in light of the Veteran's 
medical problems and atypical mental status examination, he 
was reluctant to endorse this diagnosis at present.  He was 
concerned that the Veteran had PTSD.  Mental health referral 
note also dated in October 2005 indicates that Dr. K.G. was 
not convinced of the Alzheimer's diagnosis and felt the 
Veteran's symptoms strongly suggested PTSD.  He requested an 
evaluation to investigate this possibility.

A February 2006 note indicates the Veteran underwent a PTSD 
assessment by a VA staff psychiatrist and medical doctor, Dr. 
J.M.  The Veteran's military service was noted and the 
Veteran discussed his service in Vietnam including being 
stationed in a forward combat area and receiving fire from 
enemy forces.  He also discussed the deaths of his radio 
operators and a local Vietnamese boy.  It was noted that the 
Veteran endorsed the following signs and symptoms of PTSD: 
criterion 'A' (exposure), both 1 and 2; criterion 'B' 
(reexperiencing), all times; criterion 'C' (avoidance), items 
1, 2, 3, and 5; criterion 'D' (arousal), items 1, 3, 4, and 5 
and that these have persisted since Vietnam.  The examiner 
indicated that the documentation and interview findings 
supported the diagnosis of PTSD, chronic, and of at least 
moderate severity, linked to Vietnam combat duty.  Additional 
note indicates that the medical record refers to memory 
impairment and possible organic causes for that.  The 
examiner stated, however, that whatever the case may be 
regarding that, it was his opinion that the PTSD component 
was a separate entity.  

The Veteran underwent a PTSD examination in July 2006 by a 
licensed psychologist.  Following interview and mental status 
examination, the criteria for PTSD were discussed in detail.  
In summary, the examiner stated that while the Veteran 
presented with some symptoms of PTSD, he did not at the 
present time meet DSM-IV diagnostic criteria for PTSD and 
that it was more likely than not that current cognitive 
deficits were the results of the white matter changes 
documented on his MRI, most likely secondary to 
cerebrovascular disease.  

The Veteran underwent a mental disorders examination in July 
2007 conducted by K.F., Ph.D.  The Veteran's previous 
treatment and evaluations were discussed in detail.  
Following interview and examination, the examiner provided an 
integrated summary and conclusions.  It was his opinion that 
the Veteran's significantly deteriorated cognitive 
functioning seriously impeded the process of making a clear 
and accurate diagnosis of PTSD.  He went on to indicate that 
this was not to say that he has or does not have PTSD, but 
rather that due to cognitive impairment, current information 
was difficult to trust and therefore, the diagnosis would be 
primarily based upon history.  He further indicated that PTSD 
could not be diagnosed without resorting to mere speculation.  

A February 2008 note by Dr. K.G. indicates that the results 
of the recent PET scan returned presenile Alzheimer's to the 
differential diagnosis and would seem to exculpate severe 
mood disorder as the Veteran's primary diagnosis.  He went on 
to state that the Veteran did have a diagnosis of PTSD that 
was confirmed by the PTSD team and that in his professional 
opinion, the Veteran has suffered from combat-related events 
in service causing his PTSD.  

In June 2008, the Veteran's claims file was reviewed by Dr. 
J.Y. and the case was discussed with the neurology staff.  
The examiner indicated that the Veteran's symptoms at this 
time were most suggestive of Alzheimer's dementia.  

A July 2008 examination report indicates that the case was 
reviewed by Dr. M.M., a VA board-certified psychiatrist.  He 
indicated that previous C&P evaluations and notes of clinical 
evaluation were carefully reviewed and did not substantiate a 
diagnosis of PTSD.  He further stated:

[The Veteran] meets and exceeds criteria 
for Trauma (A), Re-experiencing (B) and 
Duration (E).  He just meets criteria for 
Hyperarousal (D, with hypervigilance and 
startle).  Based on the information, I do 
not feel that his recorded symptoms meet 
full criteria for Avoidance (C) or 
Distress or Impairment (F).  He has had 
good previous interviews for PTSD among 
the evaluations I was sent, so I believe 
that if sufficient Avoidance symptoms 
were present, they would have been well-
documented.  His functioning is impaired 
by his Cognitive Disorder, but this is 
organic in etiology and is not at all due 
to PTSD in my opinion.  His functioning 
was good all along, until after the later 
onset of his cognitive disorder.

VAMC records show the Veteran has received ongoing treatment 
by Dr. K.G.  Treatment notes by Dr. K.G. frequently express 
his opinion that the Veteran has combat-related PTSD.  Dr. 
K.G's opinion was most recently expressed in a March 2009 
note.  He indicated that the Veteran and his spouse were 
discouraged over a recent RO letter denying any PTSD 
acknowledgement.  In reviewing the letter, Dr. K.G. noted 
that it drew extensively on the July 2008 examination report 
and that there were several important inaccuracies and 
omissions.  First, that his diagnosis of PTSD was referred to 
as "provisional" when it has been the Veteran's primary 
diagnosis since 2006.  Second, that the letter totally 
omitted any mention of the PTSD intake evaluation in February 
2006, which was at a time when the Veteran's "organic" 
"cognitive disorder" was not yet too far advanced to 
communicate his full range of symptoms and distress.  It was 
further noted that the PTSD program director concluded that 
the diagnosis of PTSD was supported.  Dr. K.G. also disagreed 
with the statement that the Veteran's functioning was good 
all along until later onset of the cognitive disorder.  It 
was noted that the Veteran's wife could readily confirm that 
this functioning was not good all along.  Dr. K.G. further 
stated that the Veteran was sent to him after being diagnosed 
with Alzheimer's (his area of expertise) but from their first 
appointment, when he was more verbal, it was apparent he had 
strong diagnostic features of PTSD and he was referred to the 
PTSD team for diagnostic confirmation.  He further stated 
that Dr. Y was not a psychiatrist and Dr. M. was not a PTSD 
expert and "[i]t seems unconscionable that the expertise of 
[the Veteran's] own psychiatrist who has seen him regularly 
over several years and the opinion of a PTSD program director 
are being discounted in favor of non-experts doing chart-
reviews and 'one-time' interviews."

On review, the record contains competent medical evidence 
indicating the Veteran meets the criteria for a PTSD 
diagnosis and competent medical evidence indicating that he 
does not.  As noted by the July 2007 examiner, "this is a 
highly complex case in which there is a significant amount of 
data to consider.  Moreover, there are discrepancies and 
contradictions in the data including differences of opinions 
between mental health professionals who have either treated 
or evaluated this veteran."  He further stated that "to say 
the least, there are discrepancies in the understanding of 
this veteran's mental health problems based on the opinions 
of several mental health professionals, and this complex 
case, indeed represents some challenges in determining the 
best/proper diagnosis and the most appropriate level of 
compensation."  

In considering the various opinions of record, it is obvious 
there is disagreement regarding the appropriate Axis I 
diagnosis/diagnoses and the Board does not find sufficient 
reason to favor one opinion over another.  Under the benefit-
of-the-doubt rule, for the Veteran to prevail, there need not 
be a preponderance of the evidence in his favor, but only an 
approximate balance of positive and negative evidence.  In 
other words, the preponderance of the evidence must be 
against the claim for the benefit to be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence set 
forth above, such a conclusion cannot be made in this case.  
Thus, resolving reasonable doubt in the Veteran's favor, 
competent medical evidence establishes a diagnosis of PTSD 
related to combat stressors and service connection for PTSD 
is warranted.  See 38 C.F.R. § 3.102 (2008).  

IBS

At the hearing, the Veteran's wife testified that he was 
diagnosed with IBS in 2005.  She thinks the PTSD came before 
the IBS, but was not certain.  She reported he has very 
frequent hiccups and diarrhea.  

Service treatment records show that the Veteran was seen in 
July 1968 with complaints of diarrhea, nausea, and cold 
sweats for one day.  Kaopectate and a GI sedative were 
prescribed.  Subsequent entry indicates the above problem was 
much lessened although he still felt nauseated and dizzy.  No 
further complaints were noted during service.  A separation 
examination following the Veteran's period of active duty 
does not appear to be of record.

The Veteran underwent a VA examination in February 1969.  He 
reported recurrent troubles with hemorrhoids, but he had no 
bleeding or other symptoms at present.  (The Board observes 
that the Veteran is currently service-connected for 
hemorrhoids.)  His digestive system was reported as normal on 
clinical evaluation.  

VAMC note dated in February 2006 indicates the Veteran 
presented for a scheduled appointment.  His complaints 
included loose stools since leaving Vietnam.  Rectal 
examination revealed semi-solid stool and was heme negative.  
Assessment included loose stools, chronic; rule out 
malabsorption.  

The Veteran underwent a VA digestive examination in July 
2006.  He reported gastrointestinal complaints beginning 
after his return from Vietnam.  On physical examination, the 
abdomen was flat, soft, and nontender.  Bowel sounds were 
normal.  There were no abnormalities of the anus or rectum.  
Diagnoses included IBS of many years duration causing 
frequent soft stools and abdominal bloating.  The examiner 
stated that IBS is a common disorder, the cause of which is 
not known and it would require speculation to suggest the 
cause in the Veteran.  

VA psychiatric examination in July 2006 noted that the 
relationship between any IBS and PTSD symptoms could not be 
answered without resort to speculation.  

VAMC note dated in October 2006 indicates the Veteran was 
still complaining of loose stool.  Diagnosis was rule out 
IBS.  Flexible sigmoidoscopy in December 2006 showed simple 
diverticulosis.  

Discharge summary dated in January 2007 indicates the Veteran 
was admitted to a private hospital with possible near syncope 
complaints and possibly secondary to dehydration and 
diarrhea.  Discharge diagnoses included chronic diarrhea, 
better with Lomotil.  

VAMC GI clinic note dated in June 2007 includes an assessment 
of chronic diarrhea for 30 years attributed to IBS and 
gastroesophageal reflux disease (GERD) with worsening 
symptoms recently.  It was noted that this was likely IBS 
versus diabetic enteropathy but given weight loss a full 
colonoscopy was needed.  The Veteran underwent a colonoscopy 
in August 2007.  Impression was: one 6 mm, non-bleeding polyp 
in the cecum; one 5 mm polyp in the transverse colon; and 
diverticulosis.  

In June 2008, the Veteran's claims file was reviewed by Dr. 
J.M. to provide an opinion regarding whether his IBS was due 
to PTSD.  The examiner discussed a relevant medical study and 
the conclusion that results showed a lower than expected 
prevalence of PTSD among IBS patients, which was similar to 
that in the general population.  PTSD was not found to be 
over-represented in a sample population of IBS patients.  It 
was the examiner's opinion that it was less likely than not 
that the Veteran's IBS was due to PTSD.  

On review, the competent medical evidence does not establish 
that the Veteran's IBS is related to or aggravated by 
service-connected PTSD.  The Board acknowledges the Veteran's 
contentions, but notes that he is not competent to render a 
medical etiology opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992).  

The Board has also considered whether service connection for 
IBS should be established on a direct basis.  The Veteran has 
reported a long history of diarrhea and gastrointestinal 
complaints and he is competent to report such symptoms.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) 
(appellant competent to testify regarding symptoms capable of 
lay observation).  On review, however, the Board does not 
find the Veteran's complaints consistent with the overall 
evidence of record.  Although he was seen one time for 
complaints of diarrhea in service, there is no objective 
evidence of continued symptoms and no complaints or abnormal 
findings were noted on the February 1969 VA examination or 
for many years thereafter.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006) (Board may weigh the absence of 
contemporaneous medical evidence as a factor in determining 
credibility of lay evidence).

The preponderance of the evidence is against the claim for 
service connection for IBS and the doctrine of reasonable 
doubt is not for application.  See 38 C.F.R. § 3.102 (2008).  

Sleeping disorder

At the hearing, the Veteran's spouse testified that he has 
experienced dreams and nightmares since Vietnam.  She thinks 
that the Veteran's sleep problems are part of his PTSD and 
not a distinct sleep disorder.  She specifically stated that 
he "breathes fine".  

Service records are negative for any complaints of or 
treatment for a diagnosed sleep disorder.  

VAMC records contain somewhat inconsistent information 
regarding the Veteran's sleep habits.  That is, his sleep has 
been reported as good on various occasions and other times, 
complaints of nightmares, etc. are documented.  There are 
also complaints of difficulty sleeping due to symptoms 
associated with GERD.

On VA examination in July 2006, the Veteran reported some 
sleep disturbance, which was corroborated by his wife and 
included calling out in his sleep one or two nights a week.  
It was noted that this was likely a symptom of PTSD and was 
believed to be secondary to his history of combat trauma in 
Vietnam, although it did not appear to be causing him 
significant social or occupational impairment at that time.  

A June 2007 statement from the Veteran's spouse indicates the 
Veteran continues to have nightmares at night and shouts out 
names and orders to his radio operators.  

In reviewing the claims file, the Board observes that 
numerous Axis I diagnoses are of record.  The overall 
evidence suggests that the Veteran has sleep disturbance as a 
symptom of PTSD and there is no indication that the Veteran 
has been diagnosed with a sleep disorder separate and 
distinct from his PTSD.  Without a currently diagnosed 
disability, service connection may not be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The preponderance of the evidence is against the claim for 
service connection for a sleep disorder and the doctrine of 
reasonable doubt is not for application.  See 38 C.F.R. 
§ 3.102 (2008).  Notwithstanding, as discussed above, service 
connection has been established for PTSD.  The Veteran's 
complaints of sleep impairment, to include nightmares, etc., 
should be considered in assigning the evaluation for PTSD.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  


ORDER

Service connection for PTSD is granted.

Service connection for IBS, claimed as secondary to PTSD, is 
denied.

Service connection for a sleep disorder, claimed as secondary 
to PTSD, is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


